Citation Nr: 1454603	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a right clavicle fracture.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Marcia Moellring, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1996 to December 2004 and August 2011 to August 2012.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  For the entire period of the claim, the Veteran's right clavicle disability has been manifested by pain and slight malunion; however, the disability has not resulted in loose movement or limitation of motion to the shoulder level or lower.

3.  Throughout the rating period on appeal, the Veteran's right ankle disability has been manifested by some pain; however, the disability has not resulted in limitation of motion that more nearly approximates marked than moderate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 percent for residuals of right clavicle fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5201-5203 (2014).

2.  The criteria for a disability evaluation in excess of 10 percent for residuals of a right ankle injury have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in February 2009, prior to the initial adjudication of the claims.  The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected right ankle and right clavicle disabilities, most recently in August 2013.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  Additionally, the Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  

Right Clavicle

The Veteran's right clavicle disability is rated 10 percent disabling under Diagnostic Code 5203, for impairment of the clavicle or scapula.  Under Diagnostic Code 5203, a 10 percent rating is awarded for malunion of the clavicle or scapula or, in the alternative, for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is awarded if the clavicle or scapula impairment is manifested by nonunion with loose movement or, in the alternative, if there is dislocation of the clavicle or scapula.  The criteria under Diagnostic Code 5203 are the same whether rating the major or minor arm.  

Shoulder disabilities can also be rated based on limitation of motion.  A 20 percent rating is warranted for limitation of the motion of the major or minor arm at the shoulder level or limitation of motion of the minor arm to midway between the side and shoulder level.  A 30 percent rating is authorized for limitation of motion of the major arm to midway between the side and shoulder level or for limitation of motion of the minor arm to 25 degrees from the side.  A 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The evidence also shows the Veteran has X-ray evidence of mild degenerative joint disease.  As such, the Board will also consider entitlement to a higher disability evaluation under Diagnostic Code 5010, which is for rating traumatic arthritis.  

Traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran claims his right clavicle disability is worse than currently rated.  He asserts that he has pain, as well as a visible deformity.

The medical evidence indicates the Veteran is right-hand dominant and, thus, his disability affects his "major" side.  

VA outpatient treatment records do not show treatment for this condition.   

The Veteran was afforded a VA examination in April 2009.  The examiner diagnosed status post comminuted fracture of the right clavicle, with residual deformity.  The examiner also noted some weakness.  The Veteran stated he experienced pain, weakness, stiffness, and swelling.  Range of motion testing indicated forward flexion to 180 degrees (full) with no pain, abduction was to 180 degrees (full) with no pain, and internal/external rotation to 90 degrees (full) with no pain.  The examiner noted a deformity of the mid clavicle with periosteal thickening and a mild angulation.  No acute fracture was noted at that time.  The examiner also stated his condition has minimal effects on the Veteran's usual occupation and daily activities. 

In August 2013, the Veteran underwent another VA examination.  He reported pain, stiffness, weakness, and crepitus (popping).  The Veteran also stated he had not recently received treatment other than over the counter medication for his condition. On examination, the examiner found deformity and pain on movement.  Range of motion testing revealed full and complete forward flexion to 180 degrees, normal abduction to 180 degrees, and full internal/external rotation to 90 degrees respectively.  The examiner stated repetitive use testing did not result in additional loss of motion.  The Veteran was diagnosed with residuals of a right clavicle fracture, to include mild degenerative joint disease.  The Veteran also endorsed flare-ups that impact the function of the shoulder; however, the examiner stated it would be speculative to state whether pain, weakness, fatigue, or incoordination could result in additional loss of motion during flare-ups, because the Veteran did not objectively manifest these symptoms during examination, and his range of motion was normal during testing.  X-rays taken on the date of examination revealed mild glenohumeral degenerative joint disease, as well as an old healed mid clavicle fracture, with no evidence of nonunion or dislocation of the bone. 

In short, the medical evidence indicates the Veteran's right clavicle disability is manifested by some pain, weakness, stiffness, and crepitus. 

Range of motion has been normal (full) with no objective evidence of pain on motion in any modality.  Again, when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 202.  

Although the Veteran has reported pain and weakness, the evidence does not show these symptoms significantly affects joint motion in any radius.  This follows, because both the 2009 and 2013 VA examinations disclosed that the Veteran had full and complete forward flexion, abduction, and internal/external rotation range of motion. 

Even taking into consideration DeLuca factors, there is no evidence indicating that motion of the arm has been limited to the shoulder level or lower so a higher rating is not warranted under Diagnostic Code 5201.  Similarly, a higher rating on the basis of ankylosis is not warranted under Diagnostic Code 5200.

The evidence also shows that the Veteran's right clavicle disability is not manifested by dislocation or nonunion of the clavicle, scapula, or humerus so an increased rating is not warranted under Diagnostic Code 5202 or 5203.

Finally, under Diagnostic Code 5010, a 20 percent evaluation is also warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Although the X-ray findings in this case show degenerative arthritis of the right glenohumeral joint, there is no evidence showing the Veteran has experienced any incapacitating episodes as a result of his right clavicle disability.  Therefore, a 20 percent evaluation is not warranted.  

For these reasons, the Board concludes a rating greater than 10 percent for the Veteran's residuals of right clavicle fracture with degenerative joint disease is not warranted.

Right Ankle

At the outset, it should be noted the Veteran is presently service connected for residuals of a right ankle injury, which have been evaluated by the RO under diagnostic code 5271.  However, the evidence also shows the Veteran has X-ray evidence of mild degenerative joint disease.  As such, the Board will also consider entitlement to a higher disability evaluation under Diagnostic Code 5010, which is for rating traumatic arthritis.  

As noted above, traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca, 8 Vet. App. at 202.

An initial April 2009 VA examination report shows the Veteran reported experiencing pain on excessive walking or running.  He did not report any treatment for the condition at that time.  Physical examination of the ankle revealed it was normal in appearance, with no effusion, tenderness, or instability found by the examiner.  The right ankle exhibited full range of motion, with no evidence of pain.  The Veteran was also able to complete three repetitions, with no evidence of pain or decreased range of motion.  The examiner found evidence of weakness and lack of endurance.  An X-ray taken at that time revealed cortical thickening along the distal lateral margin of the lateral malleolus.  The diagnosis was right ankle injury, with cortical thickening along the distal lateral margin of the lateral malleolus.

At an August 2013 VA examination, the Veteran complained of nearly constant pain in the right ankle.  He indicated the pain was present in the morning, but abated after a warm up.  He also stated it would hurt again if he sat for a while at work.  The Veteran reported he takes pain medication as needed and was being considered for additional referral.  He denied other symptoms related to the ankle such as flare-ups, instability or weakness.  There were constitutional symptoms of arthritis found on X-ray examination.  The Veteran was noted to have full range of dorsiflexion and plantar flexion of the ankle.  Repetitive use testing revealed no reduction in range of motion.  The examiner found no functional loss or impairment of the ankle, and also indicated there was no objective evidence of pain on motion.  The examiner also stated there was no evidence of ankylosis.  Drawer and Talar tests were normal, which indicated no objective evidence of laxity.  The examiner diagnosed residuals of a right ankle injury, with degenerative joint disease. 

Based on the record, the Board finds that a disability rating in excess of 10 percent for the right ankle disability is not warranted.   As noted above, the Board is evaluating this condition under Diagnostic Code 5010.  This Diagnostic Code specifies the condition shall be rated on limitation of motion of affected parts, as arthritis, degenerative under Diagnostic Code 5003.  

The record indicates the Veteran's right ankle has exhibited full range of dorsiflexion and plantar flexion, with no objective evidence of pain throughout the entire appeal period.  Although the Veteran's examinations have revealed weakness and lack of endurance, a higher evaluation is not warranted because the evidence does not indicate these symptoms result in additionally reduced range of motion on either initial or repetitive use testing.  In addition, a separate compensable rating is not warranted for the right ankle because it is not shown to be productive of any significant functional impairment.  

Under Diagnostic Code 5010, a 20 percent evaluation is also warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Although the X-ray findings in this case show degenerative arthritis of the right ankle, there is no evidence showing the Veteran has experienced any incapacitating episodes as a result of his right ankle injury.  Therefore, a 20 percent evaluation is not warranted.  

In addition, there is no evidence showing the ankle is manifested by ankylosis (Diagnostic Codes 5270 and 5272) or malunion (Diagnostic Code 5273) so a compensable rating is not warranted under those Diagnostic Codes.  The Board has also considered the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, while the Veteran has reported that his ankle is painful, weak and lacks endurance there is no objective evidence of right ankle pain.  In addition, the VA examiners specifically noted that there was no additional functional impairment and no additional limitations following repetitive movement.  The Board concludes those factors, when fully considered, do not warrant a higher evaluation or a separate compensable rating. 

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence, the Board has found the objective medical evidence prepared by skilled providers to be more probative than the statements provided by the Veteran for compensation purposes.

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, for the reasons explained below, the Board has determined that neither disability warrants a higher rating for any portion of the period of the claims.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the disabling manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  The Veteran has not contended and the evidence does not suggest that the average industrial impairment from either disability individually or in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 10 percent for residuals of right clavicle fracture is denied.

Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


